11-603
     Adams v. Han


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of April, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                BARRINGTON D. PARKER,
 9                PETER W. HALL,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       LOVADO ADAMS,
14                Plaintiff-Appellant,
15
16                    -v.-                                               11-603
17
18       KYU H. HAN, JULIE HAN, HAN, SALLY’S
19       REALTY INC.,
20                Defendants-Appellees.
21       - - - - - - - - - - - - - - - - - - - -X
22
23       FOR APPELLANT:                        Lovado Adams, pro se, Bronx,
24                                             N.Y.
25
26       FOR APPELLEES:                        No Appearance.
27

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Marrero, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8
 9        Appellant Lovado Adams, pro se, appeals the district
10   court’s January 11, 2011 order denying a motion to
11   reconsider a previous order dismissing, as time-barred,
12   Adams’ complaint brought pursuant to the Fair Housing Act
13   (“FHA”). We assume the parties’ familiarity with the
14   underlying facts, the procedural history, and the issues
15   presented for review.
16
17        Adams’ motion for reconsideration is construed as a
18   motion seeking relief from the district court’s final order
19   pursuant to Federal Rule of Civil Procedure 60(b). See
20   Branum v. Clark, 927 F.2d 698, 704 (2d Cir. 1991). Denial
21   of that motion is reviewed for abuse of discretion. See
22   Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 125
23   (2d Cir. 2011) (per curiam). An appeal from the district
24   court’s denial of a Rule 60(b) motion “brings up for review
25   only the denial of the motion and not the merits of the
26   underlying judgment.” Branum, 927 F.2d at 704.
27
28        An independent review of the record in light of these
29   principles confirms that the district court acted within the
30   bounds of discretion in denying the motion for
31   reconsideration. The FHA provides that a person “may
32   commence a civil action in an appropriate United States
33   district court or State court not later than 2 years after
34   the occurrence or the termination of an alleged
35   discriminatory housing practice . . . to obtain appropriate
36   relief with respect to such discriminatory housing practice
37   or breach.” 42 U.S.C. § 3613(a)(1)(A). “The computation of
38   such 2-year period shall not include any time during which
39   an administrative proceeding . . . was pending with respect
40   to a complaint or charge . . . based upon such
41   discriminatory housing practice.” Id. § 3613(a)(1)(B).
42   When a complainant receives a final letter from a Department
43   of Housing and Urban Development (“HUD”) regional office,
44   “stating that HUD has closed its investigation based on
45   notification that the certified agency to which the
46   complaint was referred has closed its investigation, we will
47   consider the administrative proceeding to have been

                                  2
 1   ‘pending,’ and the filing limitation tolled, until the date
 2   of the final letter.” Boykin v. KeyCorp, 521 F.3d 202, 211
 3   (2d Cir. 2008).
 4
 5        HUD’s letter advising that the agency had closed Adams’
 6   complaint (based on the New York State Division of Human
 7   Rights notification that it had closed its investigation)
 8   was dated May 15, 2008. The statute of limitations was thus
 9   tolled--during the course of the administrative proceeding--
10   until that date. Adams’ complaint, however, was not filed
11   in the district court until May 28, 2010, after the two-
12   year statute of limitations expired.
13
14        No argument or evidence undermining this conclusion
15   appears in either Adams’ response to the district court’s
16   order to show cause or Adams’ motion for reconsideration.
17   Although Adams vaguely asserted that there were “extenuating
18   circumstances . . . relating to [Adams’] medical conditions
19   [and] financial situation,” Adams provided no details or
20   arguments as to why they would serve to toll the statute of
21   limitations. Moreover, on appeal, Adams has set forth no
22   concrete arguments concerning either the district court’s
23   denial of the motion for reconsideration or the timeliness
24   of the original complaint. See Norton v. Sam’s Club, 145
25   F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
26   argued in the briefs are considered waived and normally will
27   not be addressed on appeal.”).
28
29
30        Finding no merit in Adams’ remaining arguments, we
31   hereby AFFIRM the judgment of the district court.
32
33
34                              FOR THE COURT:
35                              CATHERINE O’HAGAN WOLFE, CLERK
36




                                  3